Dismiss; Opinion Filed January 31, 2017.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01052-CV

                  ADRIAN TERRELL AND LANISE MITCHELL, Appellants
                                       V.
                      ESTANCIA AT RIDGEVIEW RANCH, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Collin County, Texas
                           Trial Court Cause No. 001-01601-2016

                             MEMORANDUM OPINION
                          Before Justices Bridges, Evans, and Schenck
                                   Opinion by Justice Evans
       The filing fee and clerk’s record in this case are past due. By postcard dated September

6, 2016, we notified appellants the $205 filing fee was due. We directed appellants to remit the

filing fee within ten days and expressly cautioned appellants that failure to do so would result in

dismissal of the appeal. By letter dated October 28, 2016, we informed appellants the clerk’s

record had not been filed because appellants had not paid for the clerk’s record. We directed

appellants to provide verification of payment or arrangements to pay for the clerk’s record or to

provide written documentation they had been found entitled to proceed without payment of costs.

We cautioned appellants that failure to do so would result in the dismissal of this appeal without

further notice.    To date, appellants have not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).




                                                   /David W. Evans/
                                                   DAVID EVANS
                                                   JUSTICE

161052F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ADRIAN TERRELL AND LANISE                           On Appeal from the County Court at Law
MITCHELL, Appellants                                No. 1, Collin County, Texas
                                                    Trial Court Cause No. 001-01601-2016.
No. 05-16-01052-CV         V.                       Opinion delivered by Justice Evans. Justices
                                                    Bridges and Schenck participating.
ESTANCIA AT RIDGEVIEW RANCH,
Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee ESTANCIA AT RIDGEVIEW RANCH recover its costs
of this appeal from appellants ADRIAN TERRELL AND LANISE MITCHELL.


Judgment entered this 31st day of January, 2017.




                                              –3–